In the Court of Criminal
           Appeals of Texas
                       ══════════
       Nos. WR-93,865-01, WR-93,865-02 & WR-93,865-03
                       ══════════

                  EX PARTE JAMES REED III,
                             Applicant

   ═══════════════════════════════════════
        On Applications for Writs of Habeas Corpus
      Cause Nos. 05-95027-A, 05-95129-A & 05-95130-A
                In the 252nd District Court
                     Jefferson County
   ═══════════════════════════════════════

     YEARY, J., filed a dissenting opinion, in which KELLER, P.J., and
SLAUGHTER, J., joined.

      Today the Court grants post-conviction habeas corpus relief in
three robbery convictions. TEX. CODE CRIM. PROC. art. 11.07. On March
29, 2007, Applicant pled guilty to all three robberies that had all
occurred on May 14, 2005. He was placed on deferred adjudication
                                                                      REED – 2




community supervision for eight years. The State later filed a motion to
proceed to adjudication, which the trial court did on June 10, 2009, upon
Applicant’s plea of true to two of the violations of community supervision
alleged in the State’s motion to adjudicate. The trial court sentenced
Applicant to a twenty-year sentence in each robbery case—the
maximum prison time for these second-degree felony offenses. TEX.
PENAL CODE §§ 29.02(b), 12.33(a). The trial court then ordered that the
three twenty-year sentences be stacked, for a total of sixty years to serve
in the state penitentiary.
       Because the three robberies constituted “repeated commission of
the same . . . offense[,]” and because they were prosecuted in “a single
criminal action,” Applicant argues that the three sentences should have
been made to run concurrently. TEX. PENAL CODE §§ 3.01(2) & 3.03(a).
In his post-conviction application for writ of habeas corpus, Applicant
therefore contends that both his trial counsel and appellate counsel were
constitutionally deficient in failing to raise this error, and that he was
prejudiced by the cumulation orders. Strickland v. Washington, 466 U.S.
668 (1984). I do not disagree with the Court’s conclusion that appellate
counsel, at least, has proved constitutionally ineffective, since he filed
an affidavit essentially admitting that his representation was deficient
in failing to raise the cumulation issue on appeal. 1 But I do take issue
with the Court’s choice of remedy.
       The Court has held that, while a defendant may indeed challenge
an invalid cumulation order for the first time on direct appeal, he may

       1 Trial counsel filed an affidavit too, but he pled the passage of time and
lack of an independent memory of the cases, and he did not confess to any
deficiency in his performance.
                                                                     REED – 3




not do so for the first time in post-conviction habeas corpus proceedings.
Ex parte Carter, 521 S.W.3d 344, 348–49 (Tex. Crim. App. 2017); id. at
355 (Newell, J., concurring). A post-conviction habeas applicant cannot
hope to have cumulation provisions in the judgment of conviction
deleted if he fails to complain about them until collateral attack. Id. In
fact, that is what made Applicant’s appellate counsel constitutionally
ineffective in this case: he did not challenge the cumulation provisions
in the judgment for the first time on appeal when he could have, even
though trial counsel failed to raise the issue. And yet, the remedy that
the Court fashions today is identical to that which it would have granted
had Applicant directly challenged the cumulation provisions on appeal;
to simply delete those provisions. That seems anomalous to me: to grant
the very same relief that we would grant were the issue of cumulation
directly cognizable in post-conviction habeas corpus proceedings. So
much for our holding in Carter!
       Rather than delete the cumulation provisions from the trial
court’s judgment, I would grant Applicant an out-of-time appeal in
which he can challenge them in the regular course of appellate
proceedings, since the ineffectiveness of his appellate counsel deprived
him of that opportunity before. 2 See Ex parte Daigle, 848 S.W.2d 691,


       2 On direct appeal, appellate counsel filed an Anders brief, having failed
to perceive any arguable error apparent from the appellate record. Anders v.
California, 386 U.S. 738 (1967). After its independent review, the court of
appeals also failed to perceive any error in the cumulation provisions of the
trial court’s judgment, granting appellate counsel’s motion to withdraw, and it
affirmed the convictions. Reed v. State, Nos. 13-09-00388-CR thru 13-09-00390-
CR, 2010 WL 3279528 (Tex. App.—Corpus Christi Aug. 19, 2010) (mem. op.,
not designated for publication). An out-of-time appeal would allow the lower
court to take another look.
                                                                      REED – 4




692 (Tex. Crim. App. 1993) (holding that “[t]he proper remedy” for a
claim of ineffectiveness of appellate counsel “is to return the Applicant
to the point at which he can give notice of appeal”). It would then be
within the authority of the court of appeals to delete the cumulation
provisions in the judgments, if appropriate. See TEX. R. APP. P. 43.2(b)
(“The court of appeals may . . . modify the trial court’s judgment and
affirm it as modified[.]”); Carter, 521 S.W.3d at 347 (“An improper
cumulation order may be remedied by reformation on appeal[.]”). 3


       3  Insofar as I can tell, Applicant’s three twenty-year sentences were not
the product of a plea bargain at the adjudication stage of the proceedings, and
it is hard to imagine what possible advantage counsel at that stage could have
obtained for his client by bargaining for maximum sentences and waiving
Applicant’s right that they be made to run concurrently. There is no suggestion
in the record that Applicant committed any other offense the prosecution for
which the State could have forsaken as an incentive for such a bargain. Thus,
it seems reasonably clear that Applicant will eventually obtain his relief in a
renewed direct appeal. See Prine v. State, 537 S.W.3d 113, 117 (Tex. Crim. App.
2017) (recognizing that ineffective assistance of trial counsel may be
established on direct appeal if trial counsel’s performance was “so outrageous
that no competent attorney would have engaged in it”) (citing Goodspeed v.
State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005)).
        It might be argued that we should simply cut to the chase and delete
the cumulation provisions in the name of judicial economy. But not every case
of ineffective assistance of counsel for failure to raise an invalid cumulation
order will prove as cut and dried as this one seems to be. This Court should not
fall into the habit of modifying judgments of conviction to delete such orders as
a matter of course in post-conviction habeas corpus proceedings.
        In fact, Applicant’s claim of ineffective assistance of trial counsel may
also be so cut and dried—just on the appellate record alone—that that claim
could have been raised on direct appeal. But claims that could have been raised
on direct appeal, but were not, are not ordinarily subject to review on collateral
attack. See Carter, 521 S.W.3d at 348 (“If an applicant could have appealed the
issue he now asserts on habeas, the merits of his claim should not be
reviewed.”). Thus, it may be that ineffective appellate counsel is the only issue
legitimately before the Court at this time—in which case the appropriate
remedy would definitely be as I have described it in the text: an out-of-time
appeal.
                                                            REED – 5




Because the Court does not follow this more appropriate remedial path,
I respectfully dissent.


FILED:                                September 21, 2022
PUBLISH